UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1740



CHARLES DAVIS BURRELL,

                                              Plaintiff - Appellant,

          versus


COUNTY OF HENRICO,    VIRGINIA;   T.M.   ALPHIN,
Police Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00235-JRS)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se. Joseph Paul Rapisarda,
Jr., County Attorney, Annie Kim, Assistant County Attorney, Wasseem
David Kazzie, HENRICO COUNTY CIRCUIT COURT, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Davis Burrell appeals the district court’s order

dismissing his complaint for failure to state a claim.             We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Burrell v.

County of Henrico, No. 3:07-cv-00235-JRS (E.D. Va. June 25, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -